Case 2:20-cr-00370-VAP Document 56 Filed 02/05/21 Page 1 of 3 Page ID #:456




 1 Benjamin N. Gluck - State Bar No. 203997
      bgluck@birdmarella.com
 2 Christopher J. Lee - State Bar No. 5555107
      clee@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Sang Bum Noh, aka “Ed
 7 Noh”, Ambiance Apparel, Inc., Apparel
   Line, Inc., and Related Entities
 8
                         UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
                                                CASE NO. 2:20-cr-00370-VAP-2
12 UNITED STATES OF AMERICA,
                                                STIPULATION TO CONTINUE
13                     Plaintiff,               SENTENCING HEARING FOR
                                                DEFENDANT SANG BUM NOH
14               vs.
                                                Filed Concurrently with [Proposed]
15 SANG BUM NOH aka “Ed Noh”,                   Order
16                     Defendant.               Date: April 26, 2021
                                                Time: 9:00 a.m.
17                                              Crtrm.: 8A
18
19
20
21
22
23
24
25
26
27
28
     3699383.1
             STIPULATION TO CONTINUE SENTENCING HEARING FOR DEFENDANT SANG BUM NOH
Case 2:20-cr-00370-VAP Document 56 Filed 02/05/21 Page 2 of 3 Page ID #:457




 1                                        STIPULATION
 2               Defendant Sang Bum Noh, aka “Ed Noh” (“Mr. Noh”), by and through his
 3 counsel of record, and Plaintiff United States of America, by and through its counsel
 4 of record, agree and request as follows:
 5               WHEREAS on October 9, 2020, Mr. Noh pleaded guilty to Counts One and
 6 Nine of the Information (Dkt. 42). The Court referred Mr. Noh to the Probation
 7 Office for investigation and a complete report, and set the matter for April 26, 2021
 8 at 9:00 a.m. for sentencing;
 9               WHEREAS on January 21, 2021, the Court granted a joint application to
10 appoint Martin G. Laffer (“Mr. Laffer”) as the compliance monitor for Defendant
11 Ambiance U.S.A., Inc. (“Ambiance”);
12               WHEREAS Mr. Noh believes that Ambiance’s full implementation of the
13 compliance plan would be relevant to his sentencing;
14               WHEREAS Mr. Noh requests additional time to prepare for sentencing and to
15 implement and demonstrate compliance with the compliance plan for Ambiance set
16 forth by Mr. Laffer;
17               WHEREAS due to ongoing difficulties and lock-downs caused by the
18 COVID-19 pandemic, counsel has been unable to meet with Mr. Noh so that the
19 Probation Office can complete its pre-sentencing investigation of Mr. Noh;
20
21
22
23
24
25
26
27
28
     3699383.1
                                                  2
             STIPULATION TO CONTINUE SENTENCING HEARING FOR DEFENDANT SANG BUM NOH
Case 2:20-cr-00370-VAP Document 56 Filed 02/05/21 Page 3 of 3 Page ID #:458




 1               NOW THEREFORE, the Parties hereby stipulate and agree, and request that
 2 the Court order the sentencing be continued from April 26, 2021 to October 18,
 3 2021.
 4               IT IS SO STIPULATED.
 5
 6 DATED: February 5, 2021                  Benjamin N. Gluck
                                            Christopher J. Lee
 7
                                            Bird, Marella, Boxer, Wolpert, Nessim,
 8                                          Drooks, Lincenberg & Rhow, P.C.
 9
10
                                            By:         /s/ Benjamin N. Gluck
11
                                                              Benjamin N. Gluck
12                                                Attorneys for Sang Bum Noh, aka “Ed
13                                                Noh”

14 DATED: February 5, 2021                  Tracy L. Wilkison
                                            Acting United States Attorney
15
                                            Brandon D. Fox
16                                          Assistant United States Attorney
                                            Chief, Criminal Division
17
                                            Lucy B. Jennings
18                                          Scott D. Dubois
                                            Assistant United States Attorneys
19
20
21
22                                          By:         /s/ Scott D. Dubois
                                                  Scott D. Dubois
23
                                                  Assistant United States Attorney
24                                                Attorneys for Plaintiff
                                                  United States of America
25
26
27
28
     3699383.1
                                                   3
             STIPULATION TO CONTINUE SENTENCING HEARING FOR DEFENDANT SANG BUM NOH
